Judgment, Supreme Court, New York County (Richard D. Carruthers, J.), rendered October 8, 2011, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of 25 years, unanimously affirmed.
Defendant’s waiver of his right to appeal was knowing and voluntary, as the plea minutes demonstrate that he understood that his right to appeal was separate and distinct from the other rights automatically forfeited upon his guilty plea (see People v Lopez, 6 NY3d 248, 256 [2006]). Moreover, the court expressly advised defendant that he was relinquishing a right that would otherwise survive a guilty plea. In any event, regardless of whether defendant made a valid waiver of his right to appeal, we perceive no basis for reducing the sentence.
Defendant’s pro se claims are unpreserved, or are unreviewable because they are based on matters outside the record, and we decline to review them in the interest of justice. Although defendant raised some of these issues in a CPL 440.10 motion to vacate the judgment, the submissions on that motion are not properly before this Court because defendant did not obtain leave to appeal from the denial of the motion (see CPL 450.15 [1]; 460.15; People v Dukes, 284 AD2d 236 [2001], lv denied 97 NY2d 681 [2001]). As an alternate holding, we reject defendant’s claims on the merits.
Concur—Mazzarelli, J.E, Friedman, Saxe and Feinman, JJ.